DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khuntia (7,801,438).
With respect to claim 1, Khuntia teaches a flash unit (20-22, 31, and 32) that automatically controls tilt of a light emitting part (21a, 31, and 32) relative to a main unit during bounce photography (column 7, line 55-column 8, line 15), wherein the light emitting part includes a distance measuring unit (21a, 31, and 32) that measures reflected light when light is emitted in advance from the light emitting part to a subject and reflected light when light is emitted in advance from the light emitting part to a reflector for bounce photography (column 7, line 55-column 8, line 15), the flash unit determines and controls a proper tilt angle of the light emitting part relative to the main unit based on a distance from the subject and a distance from the reflector, the distances being measured based on detection by the distance measuring unit, and directivity for the detection by the distance measuring unit is tilted toward the main unit 
As for claim 2, Khuntia teaches wherein the distance measuring unit (31 and 32) is a light receiving element that detects reflected light from the subject (Fig. 3 and column 6, lines 52-62).  
As for claim 3, Khuntia teaches wherein the distance measuring unit (31 and 32) includes: a light receiving element (31 and 32) that detects reflected light from the subject (Fig. 3); and a diaphragm (boundary of 31/32 and 5/12) that limits an acceptance angle of light reflected into the light receiving element (Fig. 3).  
As for claim 5, Khuntia teaches flash unit (20-22, 31, and 32) that automatically controls tilt of a light emitting part relative to a main unit during bounce photography (column 7, line 55-column 8, line 15), wherein the light emitting part includes a distance measuring unit (21a, 31, and 32) that measures reflected light when light is emitted in advance from the light emitting part to a subject and reflected light when light is emitted in advance from the light emitting part to a reflector, the flash unit determines and controls a proper tilt angle of the light emitting part relative to the main unit based on a distance from the subject and a distance from the reflector, the distances being measured based on detection by the distance measuring unit (Fig. 3 and column 7, line 55-column 8, line 29), and a direction at a center of a flash coverage (26a, 26e, 26g) of the light emitting part and a direction of a looking angle (24a) are different from each other, the looking angle serving as directivity for the detection by the distance measuring unit (Fig. 3).  
.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Khuntia in view of Stephenson, III (5,392,090).
With respect to claim 4, Khuntia teaches all of the claimed elements, as is discussed above, as well as teaches wherein the distance measuring unit (21a, 31, and 32) includes: a light receiving element (31 and 32) that detects reflected light from the subject (column 6, lines 52-62); a diaphragm (boundary of 31/32 and 5/12) that limits an acceptance angle of light reflected into the light receiving element (Fig. 3); and directivity for detection by the distance measuring unit is tilted toward the main unit with respect to a horizontal direction by the light receiving element (Fig. 3).  
Khuntia does not explicitly teach a protective filter that has lens characteristics and is inserted on an optical path of light reflected into the light receiving element (claim 4).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the protective filter of Stephenson with the light receiving element of Khuntia, in order to make the light receiving element the most sensitive to a desired light (column 4, lines 7-14 of Stephenson). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        2/12/2022